PER CURIAM.
We affirm but remand to the trial court for correction of the scrivener’s error in the written judgment, which lists appellant’s second-degree murder while using a firearm causing great bodily harm as a first-degree felony punishable by life rather than a first-degree felony. The state concedes error. It is not necessary for appellant to be present in court for the purpose of correcting the error.
AFFIRMED and REMANDED for further proceedings consistent with this opinion.
BARFIELD, WEBSTER, and PADOVANO, JJ., concur.